           Case 1:20-cv-07578-LLS Document 7 Filed 09/24/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEWAYNE RICHARDSON,
                           Plaintiff,
                    -against-                                         20-CV-7578 (LLS)

DUANE READE CORPORATION; CHRIS                                    ORDER OF DISMISSAL
ONIEL; LEWIS RAMON CASILLA,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, currently detained at the Vernon C. Bain Center, brings this action pro se. He

alleges that a drugstore manager and employee made false statements, leading to felony robbery

charges against him, and he asserts claims against them for “slander, defamation, and perjury.”

By order dated September 16, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis. 1

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
            Case 1:20-cv-07578-LLS Document 7 Filed 09/24/20 Page 2 of 5




636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        The following allegations are from Plaintiff Dewayne Richardson’s complaint. On the

morning of March 23, 2019, Plaintiff entered a Duane Reade drugstore in Bronx County, New

York. (ECF 2 at 5.) Plaintiff had shampoo that he had purchased outside of the store but Duane


                                                     2
             Case 1:20-cv-07578-LLS Document 7 Filed 09/24/20 Page 3 of 5




Reade manager Chris Oniel and employee Lewis Ramon Casilla began “hassling and harassing”

him, and he therefore left the store. (Id.) Oniel, however, had called “the police and told them

[Plaintiff had] robbed the store at knifepoint for . . . over $300.00 in shampoo.” (Id.)

         “Because of these lies, [Plaintiff has] been lock[ed] up for a year and five months.” (Id.) 2

Plaintiff brings suit against Duane Reade and its employees (Oniel and Casilla), asserting claims

for “slander . . . defamation, [and] perjury.” (Id. at 6.) Plaintiff seeks $9.5 million in damages.

                                            DISCUSSION

         The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).



         2
         Plaintiff notes that he was “beaten up by police doing arrest,” but he has not named the
police officers as defendants in this action. Moreover, Plaintiff already has a pending claim for
excessive force against the police officers arising from the same March 23, 2019 arrest, see
Richardson v. Arshad, No. 20-CV-05068 (VSB) (S.D.N.Y).


                                                    3
           Case 1:20-cv-07578-LLS Document 7 Filed 09/24/20 Page 4 of 5




       To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Plaintiff does not

invoke the Court’s federal question jurisdiction or assert any claim arising under federal law.

       The Court declines to recharacterize Plaintiff’s claims against Duane Reade and its

employees as arising under 42 U.S.C. § 1983 because private parties are generally not liable

under the statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013) (citing Brentwood

Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see also Ciambriello v.

Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States Constitution regulates

only the Government, not private parties.”). As all defendants are private parties who do not

work for any state or other government body, there is no basis for recharacterizing Plaintiff’s

claims as arising under § 1983. 3

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of $75,000.00, the statutory jurisdictional amount. See 28 U.S.C. § 1332(a);


       3
         Plaintiff also cannot initiate the arrest and prosecution of an individual in this Court for
perjury because “the decision to prosecute is solely within the discretion of the prosecutor.”
Leeke v. Timmerman, 454 U.S. 83, 87 (1981); Conn. Action Now, Inc. v. Roberts Plating Co., 457
F.2d 81, 87 (2d Cir. 1972) (prosecutors are “immune from control or interference by citizen or
court”).


                                                  4
            Case 1:20-cv-07578-LLS Document 7 Filed 09/24/20 Page 5 of 5




Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006). Plaintiff

indicates in the complaint that both he and Defendants reside in New York, precluding complete

diversity of citizenship.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Jaser v. New York Prop. Ins. Underwriting Ass’n, 815 F.2d

240, 243 (2d Cir. 1987) (holding that a district court generally should allow a plaintiff “to drop

dispensable nondiverse defendants whose presence would defeat diversity of citizenship.”).

Because it would be futile to grant Plaintiff leave to amend his complaint, the Court declines to

do so.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

         SO ORDERED.

Dated:     September 23, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
